Citation Nr: 1727222	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  07-03 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine with stenosis of the thoracic and cervical spine, to include as secondary to service-connected residuals of low back strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO, in pertinent part, denied service connection for DDD of the lumbosacral and cervical spine with stenosis of the lumbosacral, cervical, and thoracic spine.  

In March 2007, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In July 2010, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  Transcripts of these hearings are of record.   
 
In December 2010, the Board remanded the claim for service connection for DDD of the lumbosacral and cervical spine with stenosis of the lumbosacral, thoracic, and cervical spine for further development.  

In June 2012, the Board bifurcated the Veteran's claim into separate claims for entitlement to service connection for DDD of the lumbosacral spine with stenosis of the lumbosacral spine and entitlement to service connection for DDD of the cervical spine with stenosis of the thoracic and cervical spine.  In the June 2012 decision, the Board granted entitlement to service connection for DDD of the lumbosacral spine with stenosis of the lumbosacral spine, which is no longer on appeal before the Board.  At the same time, the claim of entitlement to service connection for DDD of the cervical spine with stenosis of the thoracic and cervical spine was remanded for additional development.  

With regard to the Veteran's claims of entitlement to service connection for left and right knee disabilities, the Board acknowledges that appeals of these issues have been perfected and certified to the Board.  The Veteran's VA Form 9, however, requested a Board hearing on these issues that has not yet been conducted.  As such, the Board will not accept jurisdiction over these at this time, and they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development must be completed prior to adjudication of the Veteran's claim for service connection for degenerative disc disease of the cervical spine with stenosis of the thoracic and cervical spine.  In the Board's June 2012 remand, the Board stated that "a specific request should be made for treatment records from Dr. R.A.K. (dated since June 1999) and Dr. K. (as referenced during VA treatment in June 2011)."  The Board notes that the Veteran was sent a letter in January 2016 noting this request with authorizations (VA Form 21-4142 and VA Form 21-4142a) for these physicians. 

A Report of General Information states that the Veteran contacted the VA in response to the January 2016 letter via telephone in February 2016.  The Report states that the Veteran was unable to provide information for Dr. K due to his unknown location, but that he would submit an authorization for Dr. R.A.K.  Later that month, however, the Veteran submitted a letter stating the following: "In response to the letter received on January 29, 2016, I am unsure as to why evidence was requested regarding an appeal.  I am currently receiving compensation pay at 100% and I am currently rated 60% with individual unemployablity... At this time I would like to be advised on my next course of action, in regards to supplying medical evidence.  The letter I received on January 29th, 2016 is attached for reference.  If medical evidence is still required to be submitted, I would gladly provide any information needed as requested."  The claims file does not indicate that any response was provided with regard to the Veteran's statement.  VA's duty to assist includes making reasonable efforts to obtain non-Federal records.  38 C.F.R. § 3.159 (c).  Here, the Board finds that based upon the Veteran's statements additional action should be taken to attempt to obtain the records of Dr. R.A.K. since June 1999, in relation to the Veteran's claim for entitlement to service connection for degenerative disc disease of the cervical spine with stenosis of the thoracic and cervical spine, to include as secondary to service-connected residuals of low back strain.  (If the Veteran does not wish to pursue such a claim, he should indicate in writing his desire to withdraw the claim).  Accordingly, the Board finds that the Veteran's claim must be remanded to undertake reasonable efforts to obtain any outstanding treatment records of Dr. R.A.K. since June 1999.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain outstanding records of Dr. R.A.K. since June 1999.  The Veteran, and his representative, should be asked to provide any needed assistance in identifying and obtaining these records.

2. Upon completion of the above-directed development, if additional medical records have been obtained; obtain, if possible, an addendum medical opinion from the examiner who provided the March 2016 VA medical opinion regarding the Veteran's degenerative disc disease of the cervical spine.

The examiner should provide the following opinions:

a. Whether upon review of the additional medical records, it is at least as likely as not that the Veteran's degenerative disc disease of the cervical spine with stenosis of the thoracic and cervical spine was at least as likely as not caused by a service-connected disability, including his service-connected low back disability? 

b. Whether upon review of the additional medical records, it is at least as likely as not that the Veteran's degenerative disc disease of the cervical spine with stenosis of the thoracic and cervical spine was at least as likely as not "aggravated" by a service-connected disability, including his service-connected low back disability.  

If the examiner finds that it is as least as likely as not that the Veteran's degenerative disc disease of the cervical spine with stenosis of the thoracic and cervical spine was aggravated by a service-connected disability, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's degenerative disc disease of the cervical spine with stenosis of the thoracic and cervical spine prior to any such aggravation. 

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.

3.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




